DETAILED ACTION

The Amendment filed by Applicant on 05/31/2022 is entered.

The Amendment filed by Applicant on 03/14/2022 is entered.

Claim 7 is canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 05/31/2022 have been fully considered and they are found unpersuasive.

The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6 and 8-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Son et al., US 2017/0218131 A1 (hereinafter “Son;” published earlier on 02/04/2016 as PCT/KR2015/005056) in view Uhl et al., US 2013/0220516 A1 (hereinafter “Uhl”). Son teaches a curable petroleum resin comprising a petroleum resin monomer selected from a C-5 fraction and a silane monomer represent by Chemical Formula 2 (vinyltrimethoxy silane). See Son, Abstract; [0013] – [0018]. Son further teaches a resin with softening point between 92.5 to 122.0°C and monomer units of TMVS and DCPD within the claimed ranges. See Son, Table 2. Son further teaches the curable petroleum resin is useful as a reactive adhesive. See Son, [0012] & [0137]. The present invention differs from Son in that the present invention requires 10-40 wt. % repeating units derived from styrene monomer. Uhl teaches in analogous hydrocarbon resins derived from petroleum sources including hydrocarbon resins with styrene monomers. See Uhl, [0031] & [0035]. In view of Uhl, one having an ordinary skill in the art would be motivated to modify Son by using a hydrocarbon mixture that contains styrene monomers along with C-5 monomer mixtures because one expects that the hydrocarbon mixtures recited in Son and Uhl are interchangeable with styrene being a well-recognized repeating unit.  

The Applicant argues Uhl merely discloses that the hydrocarbon resin contains aromatic unit to improve the compatibility and miscibility. In response, Uhl is not suggesting a single aromatic unit. Uhl is teaching an aromatic content to impart incompatibility or immiscibility with elastomer components. See, Uhl [0036]. Uhl further teaches a content of 1 to 60 wt. % aromatic, preferably styrene components. See, Uhl [0038].

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh